Citation Nr: 1204268	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  09-03 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating for residuals of an injury to the right knee, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to December 1971.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2007 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Nashville, Tennessee, that continued a 20 percent rating.

A December 2008 rating decision assigned a temporary 100 percent rating for convalescence for the period December 7, 2007, to January 31, 2008, and the then existing 20 percent rating as of February 1, 2008.  The only matter before the Board is entitlement to the increased rating for right knee disability before and after this temporary total rating.  


FINDINGS OF FACT

1.  Residuals of the right knee injury, postoperative status, result in no more than moderate instability. 

2.  Residuals of the right knee injury, postoperative status, include degenerative joint disease and result in no more than mild limitation of motion . 


CONCLUSIONS OF LAW

1.  The requirements for an evaluation higher than 20 percent for residuals of the right knee injury, with instability, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.71a, DC 5257.

2.  The requirements for a separate evaluation of 10 percent, and no higher, for residuals of the right knee injury, with degenerative joint disease and limitation of motion are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.3, 4.40, 4.45, 4.59, 4.7, 4.71a, DC 5003-5260 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the decision appealed, VA notified the Veteran in June 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and notice of how disability ratings and effective dates are assigned.  The Board finds the letter fully time- and content-compliant.  See 38 C.F.R. § 3.159(b); see also Dingess/ Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA complied with the VCAA notice requirements.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  38 C.F.R. § 3.159(c).  Neither the Veteran nor his representative asserts VA failed to assist him with his claim.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Hence, VA may address the merits of the appeal without prejudice to the Veteran.  Id.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).


Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath, 1 Vet. App. at 594.  Where an increase in the level of a service-connected disability is at issue, however, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. § 4.45.

The May 1972 rating decision evaluated the Veteran's right knee disability under DC 5257 as lateral instability.  Under those criteria, moderate lateral instability warrants a 20 percent rating, and severe lateral instability, a 30 percent rating.  38 C.F.R. § 4.71a, DC 5257.

Limitation of flexion of the leg to 60 degrees warrants a noncompensable evaluation.  Limitation of flexion of the leg to 45 degrees warrants a 10 percent rating.  A 20 percent evaluation requires that flexion be limited to 30 degrees.  A 30 percent evaluation requires that flexion be limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

Limitation of extension of either leg to 5 degrees warrants a noncompensable evaluation.  A 10 percent evaluation requires that extension be limited to 10 degrees.  A 20 percent evaluation requires that extension be limited to 15 degrees.  A 30 percent evaluation requires that extension be limited to 20 degrees.  A 40 percent evaluation requires that extension be limited to 30 degrees.  A 50 percent evaluation requires that extension be limited to 45 degrees or more.  38 C.F.R. § 4.71a, DC 5261.

The General Counsel, VA, has interpreted the applicable rating criteria to allow separate ratings for instability, which is not based on LOM, and symptomatology based on LOM, such as arthritis, where supported by the evidence of record.  See VAOPGCPREC No. 23-97 (July 1, 1997), cited at 62 Fed. Reg. 63,604 (1997).

With any form of arthritis, painful motion is an important factor.  It is the intention of the rating schedule to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  A compensable evaluation under DC 5003 and 38 C.F.R. § 4.59 (for painful motion) is in order where arthritis is established by X-ray findings and no actual limitation of motion of the affected joint is demonstrated.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  

Analysis

A February 1971 rating decision granted service connection for residuals of a right knee injury and assigned an initial 20 percent rating, effective in December 1971.  VA received the Veteran's current claim for an increased rating in May 2007.  In a July 2007 statement (VA Form 21-4138), the Veteran asserted his knee gave away, caused difficulty getting in and out of an automobile, and the knee had significantly limited his activities.

VA outpatient records of August 2006 note the Veteran's complaints of increased right knee pain, and that he been wearing a brace for support.  The examiner noted that visual inspection revealed no gross deformity.  Physical examination revealed full range of motion (ROM) with mild crepitus.  No laxity was noted.  Strengthening exercises were recommended, as was Ibuprofen as needed.

The August 2007 examination report reflects the Veteran reported he could stand for only a few minutes and walk for only a few yards, and he used a knee brace for assistance.  He also reported pain, stiffness, weakness, giving away, instability, and repeated effusion.  The Veteran denied having experienced episodes of either locking or subluxation.  The Veteran further reported weekly flare-ups of moderate severity, where the main impact was pain, which lasted one to two days.

The examiner noted the Veteran walked with an antalgic gait.  Physical examination revealed active and passive pain-free ROM of 0 to 110 degrees.  The examiner noted crepitus but no bumps consistent with Osgood-Schlatters disease.  There were no clicks, snaps, or grinding.  Examination also revealed instability of the anterior/posterior ligament at 30 and 90 degrees of flexion.  The examiner termed the instability as moderate.  No patellar or medial abnormality was revealed on examination.  A June 2007 MRI examination report notes that an MRI was read as having shown suspicion for a torn medial and anterior cruciate ligament.  X-rays showed minimal degenerative joint disease but no fractures or bone destruction.  The examiner diagnosed right knee pain due to degenerative joint disease, internal derangement, and a torn meniscus.

The Veteran underwent another arthroscopic procedure in December 2007.  VA outpatient records for the period beginning on February 1, 2008, note specific symptoms of his left knee but not his right.  A July 2008 entry notes the Veteran complained of persistent problems with his right knee, and another examination was arranged.

The September 2008 examination report reflects the Veteran reported essentially the same symptoms as he reported at the August 2007 examination.  He also reported that he used the knee brace daily.  The examiner noted that the general summary of the right knee condition as manifesting crepitus, effusion, tenderness, and painful movement.  There were no snaps, no mass behind the knee, grinding, or bumps consistent with Osgood-Schlatters disease.  Subpatellar tenderness was noted.  Active and passive ROM was 0 to 90 degrees, with the onset of pain at 45 degrees.  There was no finding of instability of meniscus abnormality.  The examiner diagnosed right knee pain due to internal derangement, residuals of trauma and poor surgical results.  X-rays showed degenerative joint disease, and the examiner's diagnosis noted that the Veteran's right knee symptoms were due in part to that disorder 

The Veteran has complained of pain on motion and on the recent VA examination, the pain began halfway through the flexion of 90 degrees, which was the highest degree of flexion attained.  Earlier examinations revealed greater range of motion, however, resolving all doubt in the Veteran's favor, the Board finds a separate 10 percent rating based on noncompensable limitation of motion due to degenerative joint disease is more nearly approximated.  38 C.F.R. §§ 4.3, 4.7, 4.71a, DC 5003-5260.  The Board finds that a higher rating for limitation of motion symptoms was not met or more nearly approximated, as there was no finding of right knee ankylosis, and range of motion on extension was normal.  Further, the examiner noted that there was no additional loss of motion on repetitive use.  See 38 C.F.R. §§ 4.40 and 4.45.  Neither was a higher rating for instability met or approximated.  On the 2007 examination, as instability was assessed as moderate and instability was not exhibited on the most recent VA examination.  38 C.F.R. §§ 4.3, 4.7, 4.71a, DC 5257.

The Board finds that a 10 percent rating reasonably compensates the Veteran for his functional loss due to pain.  See38 C.F.R. § 4.59.  The examiner specifically noted that repetitive use testing did not reveal any additional loss of ROM.  See 38 C.F.R. §§ 4.40 and 4.45.  The examination report reflects the right knee was stable on examination.  Thus, there is no factual basis for an increased rating for instability.  The Board notes the examiner's notation of effusion into the right knee joint, but the Board also notes the Veteran denied any locking or subluxation episodes, and there were no objective findings of those symptoms.  Hence, a higher rating based on those symptoms was not met or approximated.  See 38 C.F.R. § 4.71a, DC 5258.

The Veteran asserted in his substantive appeal that the fact he had been issued two knee braces was hardly mentioned; and, braces are in fact for instability.  The Board has already noted the fact the Veteran reported he wore a brace daily for support and assistance in walking.  The Board also notes the Veteran's comments as concerns the stability of his knee.  While the Veteran is competent to report his symptoms, 38 C.F.R. § 3.159(a)(2), the Board finds that, whether clinical examination reveals lateral instability of a knee is beyond the province of the average lay person.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Hence, the Board attaches more weight to the examiner's findings.  Further, the current evaluation contemplates moderate instability, and there is no evaluation of record reflecting that instability is greater than moderate.

In light of the above, the limitation of motion and arthritis more nearly approximate criteria for a 10 percent rating, and instability of the right knee warrants no more than the currently assigned 20 percent rating.  38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.59, 4.7, 4.71a, DCs 5003-5260, 5257.


The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Veteran provided statements indicating that the symptomatology associated with the right knee is severe.

The Board acknowledges the Veteran's contentions; however, as discussed in this decision, the severity of right knee pathology is fully contemplated by the rating criteria.  There is nothing exceptional about the Veteran's service-connected disability.  The degree of disability exhibited is contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration. 38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   However, the evidence reflects that his symptoms have remained constant throughout the course of the period on appeal and, as such, staged ratings are not warranted.

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not specifically raised the issue of entitlement to a TDIU as a result of his right knee disability.  See 38 C.F.R. § 4.16.  In the event that there is anything in the record that implicitly raises a claim of TDIU, review of the overall evidence does not reflect that the Veteran's service-connected right ankle disability alone precludes employment.  The September 2008 examination report reflects the Veteran quit his job as a letter carrier three months before the examination due to his right knee.  The August 2007 report notes the Veteran reported he had been assigned different duties and his missed days had increased (he was reportedly working as a realtor).  The 2007 examiner estimated that the Veteran's ability to do chores, exercise and shopping would be severely restricted by the right knee.  However, the 2008 examiner noted that though exercise would be severely restricted, other activities such as chores, travel, and shopping would only be moderately restricted.  The Board does not find evidence that right knee disability by itself precludes the Veteran from all forms of suitable employment.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

An increased rating for residuals of a right knee injury with instability is denied.  

An separate (10 percent) rating for residuals of a right knee injury with degenerative joint disease and limitation of motion is allowed, subject to the regulations governing the award of monetary benefits.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


